iTrackr Systems, Inc. 1ewport Center Dr. Suite PH-D Deerfield Beach, FL 33442 August 22, 2011 Via EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street N.E. Washington D.C., 20549 Re: iTrackr Systems, Inc. Request to Withdraw Registration Statement Registration No. 333-166275 Ladies and Gentlemen: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended (“Securities Act”), iTrackr Systems, Inc. (the “Company”) hereby requests the withdrawal of its Post Effective Amendment No.2 to its registration statement on Form S-1, initially filed on August 19, 2011, Registration No. 333-166275 (the “Registration Statement”). The Registration Statement is being withdrawn because the document was tagged an S-1/A when it should be Tagged POS AM.The Registration Statement has not been declared effective by the Securities and Exchange Commission (“Commission”).The Company requests that the Commission consent to this application on the grounds that the withdrawal of the Registration Statement is consistent with the public interest and the protection of investors. The Company intends to re file the Post Effective Amendment No.2 properly tagged as an POS AM.No other changed will be made to the document. Very truly yours, iTrackr Systems, Inc. By: /s/John Rizzo John Rizzo Chief Executive Officer
